Order of the Supreme Court, New York County (Edward H. Lehner, J.), entered May 3, 1993, which denied defendant Truxmore, Inc.’s motion to dismiss the complaint against it, is reversed, on the law, and the motion granted, without costs or disbursements.
The Supreme Court would have properly granted the application of plaintiff to amend the summons and complaint to change the name of the defendant Truxmore Industries, Inc. to Truxmore, Inc. if jurisdiction had been obtained over the intended but misnamed defendant. At the traverse hearing, evidence was submitted which showed that Truxmore, Inc. manufactured and sold the garbage truck which caused plaintiff’s injuries. Further, Truxmore’s former President testified that the truck was manufactured in 1986 after Truxmore Industries, Inc. ceased doing business. Plaintiff properly made a showing that Truxmore, Inc., the proper party, was fairly apprised that it was the party intended to be sued and further that there was no prejudice to Truxmore, Inc. (see, Stuyvesant v Weil, 167 NY 421, 425-426).
However, while, as the concurrence points out, service was made upon the intended but misnamed defendant in the proper manner, there was a failure by the plaintiff to strictly comply with the requirements of Business Corporation Law, § 307, since plaintiff never filed an affidavit of compliance *498pursuant to Business Corporation Law § 307 (c) (2) (see, Flick v Stewart-Warner Corp., 76 NY2d 50, 55). The concurrence characterizes the holding in David v Fuchs (204 AD2d 253, lv dismissed in part and denied in part 84 NY2d 1003) as an "overly expansive reading of the Court of Appeals opinion in Flick v Stewart-Warner Corp. (supra)”. However, David v Fuchs (supra) followed the law, as set forth in Flick, literally and did not expand its holding. Thus, the Court of Appeals held, after detailing the manner of service of process upon the Secretary of State and the foreign corporation, that: "Regardless of whether such service is effected personally (§ 307 [b] [1]) or by registered mail (§ 307 [b] [2]) an affidavit of compliance must be filed in accordance with section 307 (c) (1) or section 307 (c) (2) with the clerk of the court in which the action is pending within 30 days after such service. In either case service of process is not complete until 'ten days after [the affidavit of compliance containing proof of service is] filed with the clerk of the court’ (§ 307 [c] [1], [2] [emphasis added]).” (Flick v Stewart-Warner Corp., supra, at 55.)
Not only does the Court of Appeals use the phrase that "an affidavit of compliance must be filed” (emphasis added), it emphasizes that service is not complete until ten days after the affidavit of compliance is filed, and the Court adds its own emphasis to the latter phrase. (Supra, at 55.) In addition, while the concurrence correctly quotes Flick (supra, at 56) noting that " 'the statute contains procedures calculated to assure that the foreign corporation, in fact, receives a copy of the process’ ”, Flick goes on to state: "It is significant that the Legislature, as a further assurance of actual notice to the unauthorized foreign corporation, has specified that the service of process shall not be complete until 'ten days after [the required affidavit of compliance is] filed with the clerk of the court.’ (§307 [c] [2] [emphasis added].)” (Flick v Stewart-Warner Corp., supra, at 56.)
More recently, the Court of Appeals has reaffirmed the requirement of "strict compliance” with the terms of section 307 by stating: "The incontestable starting proposition in cases of this kind is that once jurisdiction and service of process are questioned, plaintiffs have the burden of proving satisfaction of statutory and due process prerequisites (see, Lamarr v Klein, 35 AD2d 248, affd 30 NY2d 757). Business Corporation Law § 307 establishes a mandatory sequence and progression of service completion options to acquire jurisdiction over a foreign corporation not authorized to do business in New York. We have made plain that these steps are *499'requirements of a jurisdictional nature which must be strictly satisfied’ (Flick v Stewart-Warner Corp., 76 NY2d 50, 54).” (Stewart v Volkswagen of Am., 81 NY2d 203, 207.)
Accordingly, since plaintiff did not file the required affidavit of compliance, the IAS Court should have granted defendant’s motion to dismiss for lack of personal jurisdiction (Flick v Stewart-Warner Corp., supra; Stewart v Volkswagen of Am., supra; David v Fuchs, supra). Concur—Rosenberger, J. P., Nardelli and Williams, JJ.